Citation Nr: 1609380	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  10-26 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for depressive disorder, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1968 to February 1970.
This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The appeal was certified by the RO San Juan, the Commonwealth of Puerto Rico.  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic Virtual VA and Veterans Benefit Management System (VBMS) claims files.  Some VA treatment records are located in Virtual VA.  All records are now in these electronic systems.

In December 2012, the Board remanded this matter for additional development.  The claim has since been returned to the Board for further appellate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for depressive disorder as secondary to service-connected disabilities.  He has a current diagnosis of depressive disorder.  See August 2011 VA Examination.

According to an August 2004 VA examination, the Veteran first received a VA psychiatric evaluation establishing a depressive disorder in November 2002.  This VA treatment record does not appear to be part of the claims file.  As such, a remand is needed to obtain the November 2002 VA psychiatric evaluation.   38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Any other outstanding, relevant treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

With the assistance of the Veteran as necessary, obtain any outstanding, relevant treatment records concerning depressive disorder, specifically including the November 2002 VA psychiatric evaluation.  All attempts to obtain records should be documented in the claims folder.  Appellant's assistance in identifying and obtaining records should be solicited as needed.

After completing the actions detailed above, readjudicate the claim.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

